DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following addresses applicant’s remarks/amendments dated 11th February, 2022.  Claim(s) 1 were amended; No Claim(s) were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-5 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (EP) 14178605.3 filed on 25th July, 2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020, 6/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5-7) with respect to the rejection of the Claim(s) 1, under AlA 35 U.S.C. § 103 have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Applicant’s arguments (Remarks Pg. 7), with respect to the rejection of Claim 4 have been considered but are not persuasive.  Applicant has stated that “Claim 4, recites that a distance between the plate portion and the rectangular circuit substrate becomes shorter from the first end side toward a second end side of the rectangular circuit substrate in the longitudinal direction. The Official Action states that this is illustrated in Fig. 12 of Maekawa, but that distance is illustrated as constant in Fig. 12 of Maekawa”.
Examiner respectfully disagrees.  The Examiner maintains that Prior art of Maekawa discloses and render obvious “a distance between the plate portion and the rectangular circuit substrate becomes shorter from the first end side toward a second end side of the rectangular circuit substrate in the longitudinal direction”.  Fig. 4 illustrates plate portion 26 (26A-26B) extends throughout the entirety of the interior of the housing, therefore; in contrast, the distance between the plate portion and the rectangular circuit substrate does becomes shorter from the first end side toward a second end side of the rectangular circuit substrate in the longitudinal direction.

Applicant’s arguments (Remarks Pg. 7), with respect to the rejection of Claim 3 have been considered but are not persuasive.  Applicant has stated that “that claim recites a housing in which the transducer and the shield unit are accommodated. The Official Action refers to Maekawa's camera housing 22 as such a housing. However, the camera (and the transducer in the allegedly obvious modification) would be at the far end of the cable 40, which is outside the housing 22, as shown in Maekawa's Fig. 4, for example, and therefore not accommodated in the housing”.
Examiner respectfully disagrees.  The Examiner maintains that Prior art of Maekawa discloses and render obvious “recites a housing in which the transducer and the shield unit are accommodated in the housing:”.  Fig. 4 illustrates image sensor 24, a circuit board 25, and a shield plate 26 accommodated in the housing, and since the image sensor is obviously modified to be substituted the transducer, the prior art of record renders the claim obvious.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa (US 2011/0025850 A1) in view of Hoenes (US 6,166,995 A) in view of Watson (US 2007/0047753 A1).
Referring to Claim 1, Maekawa teaches a sonar unit comprising:
a rectangular circuit substrate (25), electronic components constituting a circuit, and an input-output terminal (31) for the circuit are mounted (Fig. 2, Fig. 3B);
a shield unit (26) placed in the rectangular circuit substrate ([0009]; Fig.3- 4), the shield unit being configured to block an electromagnetic wave incident on the electronic components ([0072]), wherein:
the input-output terminal is placed on a first end side of the rectangular circuit substrate in a longitudinal direction of the rectangular circuit substrate ([0063]);
the shield unit includes a plate portion (26) at a position where the plate portion overlaps at least a part of the electronic components when the shield unit is viewed in a thickness direction of the rectangular circuit substrate (Fig. 3-4);
the shield unit includes a window portion provided as a through-hole or a notch penetrating through the plate portion (Fig. 10) in a thickness direction of the plate portion ([0072]);
the window portion is placed at a position close to the input-output terminal in the longitudinal direction of the rectangular circuit substrate when the window portion is viewed in the thickness direction of the rectangular circuit substrate (Fig. 3, Fig. 4).
Although Maekawa doesn’t explicitly teach a transducer configured to receive an ultrasonic wave; the transducer, electronic components constituting a circuit configured to drive the transducer; Maekawa does teach CMOS image sensor (24).  It is well known in the art of analysis of noise in CMOS image sensors.  Furthermore, Maekawa doesn’t explicitly teach the transducer beinq on a first side of the rectanqular circuit substrate; and the plate portion of the shield unit beinq on a second side of the rectanqular circuit substrate opposite the first side.
Hoenes teaches a transducer (1-10) configured to receive an ultrasonic wave (Col. 2, Lines 39-46; Col. 3, Lines 35-40);  
Furthermore, Hoenes teaches “FIG. 2 Six ultrasonic transducers 1 to 6 are arranged on the front bumper 11 of the vehicle. The rear bumper 12 carries four ultrasonic converters 7,8,9,10 […]; sensor is used for the ultrasonic transducer with the respective circuit using the same reference number. Additional connections, such as for current Supply of the Sensor and the controller, are not shown (Col. 3, Lines 30-41); the ultrasonic transducers (1 to 6; 7 to 10) are mounted on the front portion (11) and the rear portion (12) and further comprising a controller (13) connected to said ultrasonic transducers So that Said ultrasonic transducers can be controlled and interrogated individually and a program in the controller whereby groups of the ultrasonic transducers are operated and controlled to produce ultrasonic pulses Simultaneously (Claim 8)”; therefore, it is inherent that circuit substrate on which the transducer, electronic components constituting a circuit configured to drive the transducer are mounted.
Watson teaches the transducer ([0077]: a first transducer 304, a second transducer 306) beinq on a first side ([0078]: The transducer mount 302 is configured such that it is pressed into the housing 300 and is slightly compressed between circuit board 308 and housing 300. The transducer mount provides acoustic seals for the transducers 304 and 306, and with the circuit board 308 and housing 300, defines acoustic channels, or sound passages, to the front and rear faces of the transducers 304, 306) of the rectanqular circuit substrate ([0077]: circuit board 308; the microphone housing 300 (FIGS. 3 and 4) is generally cylindrical, having a round foot print and a low profile, although the housing could have a generally square foot print, an elongated elliptical or rectangular footprint, or any other shape desired by the microphone designer); and the plate portion of the shield unit beinq on a second side of the rectanqular circuit substrate opposite the first side ([0081]: To assemble the microphone assembly 208, the transducers 306 and 308 are mounted on the circuit board 308 by conventional means, such as by soldering transducer leads 336 to the conductive layer 334 of circuit board 308. It is envisioned that the transducer leads can alternatively be elongated posts that extend through Vias in the printed circuit board, the surface 360 can be a conductive layer, and the components of circuit 800 can be located on surface 360 of the printed circuit board, connected between the transducer leads 336 and the microphone leads 340. Regardless of how the transducers 304 and 306 are mounted on the circuit board 308, the circuit board mounted transducers are pressed into the cylindrical wells 330, 331 in the mount 302. When fully inserted in the wells, the front faces 500 (FIG. 5) of the transducers 304, 306 are positioned against the terminating wall 501 of the wells 330, 331; [0105]: Another advantage of mounting the transducers such that they extend above and below the surfaces of the printed circuit board is that one side of the circuit board may include a conductive layer serving as a ground plane. Such a ground plane may shield the transducers from electromagnetic interference (EMI) that may be produced by other components within the rearview mirror assembly or in other components within the vehicle).

    PNG
    media_image1.png
    584
    393
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maekawa with the invention of  Hoenes for the purpose of ultrasonic transducers arranged and mounted for propagation and control of propagation of ultrasonic pulses in order to measure distances to objects thereby preventing encounter with obstacles; and further with the invention of Watson for the purpose of providing a configuration of mounting the transducers such that they extend above and below the surfaces of the printed circuit board is that one side of the circuit board may include a conductive layer serving as a ground plane. Such a ground plane may shield the transducers from electromagnetic interference (EMI) that may be produced by other components within the rearview mirror assembly or in other components within the vehicle.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Maekawa teaches the input-output terminal includes a GND terminal connected to ground ([0012] via circuit board);
the rectangular circuit substrate is electrically connected to the GND terminal and has a first through-hole having the same potential as the GND terminal ([0097]-[0098]);
the shield unit includes an attachment terminal to be attached to the rectangular circuit substrate and is electrically connected to the first through-hole and joined to the first through-hole in a state where the attachment terminal is passed through the first through-hole (Fig. 9-13);
the first through-hole is disposed at a position where a distance to the GND terminal is shortest among terminals included in the input-output terminal (Fig. 9-13).

Referring to Claim 3, Maekawa, as modified, teaches a housing (22) in which the transducer and the shield unit are accommodated in a state where the transducer and the shield unit are mounted on the rectangular circuit substrate (Fig. 3-4), wherein the rectangular circuit substrate has a communicating passage through which a space on a first surface side of the rectangular circuit substrate communicates with a space on a second surface side of the rectangular circuit substrate (Fig. 12).

Referring to Claim 4, Maekawa, as modified, teaches wherein a distance between the plate portion and the rectangular circuit substrate becomes shorter from the first end side toward a second end side of the rectangular circuit substrate in the longitudinal direction (Fig. 4 and 12).

Referring to Claim 5, Maekawa, as modified, teaches the rectangular circuit substrate includes second through-holes through which lead terminals of the transducer are passed in an electrically connected manner (Fig. 12);
the transducer and the second through-holes overlap the window portion when the transducer and the second through-holes are viewed in the thickness direction of the rectangular circuit substrate (Fig. 12).

    PNG
    media_image2.png
    629
    485
    media_image2.png
    Greyscale

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIE M NDURE/Examiner, Art Unit 3645




/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645